635 F.2d 681
J. M. YOUNG, Appellant,v.ETHYL CORPORATION, Appellee.
No. 80-1589.
United States Court of Appeals,Eighth Circuit.
Dec. 2, 1980.

Chambers & Chambers by Melvin T. Chambers, Rodney Chambers, Magnolia, Ark., Robert J. Moffatt, Shreveport, La., for appellant.
Baker & Botts by Robt.  Malinak, Houston, Tex., Anderson & Crumpler by Paul C. Crumpler, Magnolia, Ark., for appellee.
Before BRIGHT, ROSS and McMILLIAN, Circuit Judges.

ORDER

1
August 8, 1978, this court, upon consideration of appeals Nos. 77-1807 and 77-1829, which were appeals from district court orders in the instant case, affirmed in part and reversed and remanded in part.  September 8, 1978, this court denied the motion for rehearing and rehearing en banc.  Young v. Ethyl Corp., 581 F.2d 715 (8th Cir. 1978), cert. denied, 439 U.S. 1089, 99 S.Ct. 871, 59 L.Ed.2d 56 (1979).  Upon remand plaintiff J. M. Young filed a motion to vacate, it was denied by the district court June 2, 1980, and plaintiff brought the instant appeal.


2
Because of our concern that the order appealed from did not deal with the issue of prejudgment and post-judgment interest which was to be determined on remand, this court by order of October 24, 1980, directed the parties to show cause, if any, why the appeal should not be dismissed for failure of the order to dispose of all parties and issues as required by 28 U.S.C. § 1291.


3
The response of plaintiff-appellant J. M. Young is but another attempt to relitigate the original suit and a collection of general principles of appellate review.  It does not address the failure of the June 2, 1980 district court order to dispose of all issues. Nor does it present any basis for an interlocutory appeal.  Having considered the letter brief, this court holds that the appeal should be and hereby is dismissed for lack of a final judgment below.


4
It is so ordered.